Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1- 7 are pending  and are  under consideration in the instant office action.
 
Priority
	This application is a continuation of U.S. Patent Application No. 16/694,951, filed on November 25, 2019 (now US patent no. 10,786,516), which is a continuation of U.S. Patent Application No. 15/721,465, filed on September 29, 2017 (now U.S. Patent No. 10,485,810 issued on November 26, 2019), which is a continuation of U.S. Patent Application No. 15/277,439, filed on September 27, 2016 (now U.S. Patent No. 9,775,850 issued on October 3, 2017), which is a divisional of U.S. Patent Application No. 14/167,915, filed on January 29, 2014.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent No. 10,786,516 ‘516), Claims 1-5 of U.S. Patent No. 10,485,810 (‘ 810) and claims 1-13 of US Patent No. 9,775,850 (‘850). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the obvious subject matter. 
Instant claims are drawn to a pharmaceutical composition, comprising: dexamethasone, lidocaine, thiamine; wherein the ratio of dexamethasone to lidocaine is about 1 to 5 by weight and the ratio of dexamethasone to thiamine is about 1 to 12.5 by weight and a method of preparing a pharmaceutical composition comprising the steps: Combining dexamethasone, lidocaine, thiamine; wherein the ratio of dexamethasone to lidocaine is about 1 to 5 by weight and the ratio of dexamethasone to thiamine is about 1 to 12.5 by weight.
Claims 1-6 of ‘516 are drawn to a method of preparing a pharmaceutical composition for curing migraine headaches in a patient having recurring migraine headaches comprising: placing in a container dexamethasone, lidocaine, and thiamine; wherein the ratio of dexamethasone to lidocaine to thiamine is 1 mg to 5 mg to 8.3 mg respectively; mixing the dexamethasone, lidocaine, and thiamine with an excipient, thereby creating the pharmaceutical composition.
Claims 1-5 of ‘810 are drawn to a pharmaceutical composition for curing migraine headaches comprising: dexamethasone, lidocaine, and thiamine, wherein the ratio of lidocaine to dexamethasone is present in the amount of about 3.75:1 to 6.67:1 by 
Claims 1-13 of ‘850 are drawn to a  method of curing migraine headaches in a patient having recurring migraine headaches comprising: administering in a single treatment session to a patient suffering from migraine headaches a pharmaceutical composition having: dexamethasone, lidocaine, and thiamine, wherein dexamethasone is administered in an amount of approximately between 12 mg to 16 mg in the single treatment session, thiamine is administered in an amount of approximately between 100 mg to 200 mg in the single treatment session, and lidocaine is administered in an amount of approximately between 60 mg to 80 mg in the single treatment session; wherein administering said composition in said single treatment session eliminates recurrence of migraine headaches for a period of at least two years
As such the patented claims are drawn to a composition and instantly claimed methods of preparing the composition and the method of use of the same composition, comprising the active agents of dexamethasone, lidocaine and thiamine. As such, the claims of the instant application and the patented claims would have been obvious variations of the other to one of ordinary skill in the art .

Conclusion
Claims 1-7 are rejected. No claims are allowed

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629